DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 and 15-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/04/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-16 are allowed.

The prior art of record does not teach or suggest a steel sheet having a chemical composition, ferrite area fraction and grain size, pearlite area fraction and lamellar spacing, and tensile strength property as claimed in combination. The closest prior art of record to the claim 1 is Sasaki et al. (WO 2017/033773 A1) as applied in the action dated 11/04/2020. Sasaki teaches a steel structure with overlapping compositional and microstructure area fraction ranges as well as a similar ferrite grain size and pearlite lamellar spacing to the instant steel. However, Sasaki is silent on a tensile strength in the steel structure. In the remarks filed 01/22/2021, Applicant provided support for a criticality of that the instant method step of annealing under a condition of a dew point of -40ºC or lower for achieving the claimed tensile strength of 440 MPa (Pg. 9-10). Applicant pointed to Comparative Example 21 in Tables 1-2 of the instant specification to show that processing with a dew point of -38 ºC, outside of the inventive range, resulted in a tensile strength below the claimed range, even when all other claimed features were met. Applicant further provided a showing of a criticality for the C, Mn, and [%C]/[%Mn] ranges of the instant claim 1 for achieving the claimed combination of ferrite and pearlite area fractions and tensile strength (Pg. 11-12). The Examiner agrees that the process steps and aforementioned compositional ranges are critical for achieving the claimed features in combination and that the evidence of record shows the instant steel sheet to be unexpected and nonobvious from Sasaki. 
Claims 7-14 being directed to a process for producing the steel sheet of claims 1-2 are allowable as a process for making an allowable product.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 5922145 teaches a steel sheet with a similar composite, pearlite lamellar spacing, and tensile strength; however, ‘135 teaches a ferrite content falling outside of the instant ferrite area fraction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736